Exhibit 10.1










SECURED PROMISSORY NOTE




$500,000.00




Issuance Date: October 5, 2016

Maturity Date: December 15, 2017




FOR VALUE RECEIVED, Ecosphere Technologies, Inc. (the “Company”), a Delaware
corporation, hereby promises to pay to the order of Brisben Water Solutions LLC
or its assigns (the “Holder”), the principal sum of $500,000.00 together with
interest at 10% per annum  on the basis of a 360-day year on the principal
amount of $500,000.00 from the Issuance Date. This note (the “Note”) is issued
in addition to, and not in replacement or modification of, that certain Amended,
Restated and Consolidated Convertible Note issued September 12, 2016 (the “Prior
Note”).




Interest and the principal of this Note shall be due and payable on the Maturity
Date (defined above).




While in default, this Note (or the amount thereof in default) shall bear
interest at the rate of 18% per annum or such maximum rate of interest allowable
under the laws of the State of Florida. Payments shall be made in lawful money
of the United States. On 10 business days prior written notice to the Holder,
the Company may prepay the principal and accrued and unpaid interest, in whole
or in part, without penalty or provision.  This Note shall be prepaid upon the
sale by the Company of any part of the Collateral (as defined below) and shall
be repaid upon occurrence of any events requiring repayment under the Security
Agreement (defined below).  The Company shall give the Holder written notice of
any sale of any part of the Collateral at least 30 days prior to such sale.




1.  

Collateral.  This Note and the Prior Note shall be secured by the Collateral, as
defined in the Security Agreement between the Company and the Holder, dated as
of the date hereof, which replaces and supersedes all prior security agreements
entered into between the Company and the Holder prior to the date hereof (the
“Security Agreement”).




2.

Event of Default.  In the event of any failure to pay this Note or the Prior
Note when due; or the Company shall be in breach of or default under any
agreement with the Holder; or the Company shall sell all or substantially all of
its assets, or dissolve, liquidate, or wind up its affairs, or enter into an
agreement to do any of the foregoing; or the Company shall commence any case,
proceeding or other action under any existing or future law of any jurisdiction,
domestic or foreign, relating to bankruptcy, insolvency, reorganization, or
relief of debtors, seeking to have an order for relief entered with respect to
it, or seeking to adjudicate it as bankrupt or insolvent, or seeking
reorganization, arrangement, adjustment, winding-up, liquidation, dissolution,
composition or other relief with respect to its debts, or seeking appointment of
a receiver, custodian, trustee or other similar official for it or for all or
any substantial part of its assets; or there shall be commenced against the
Company, any case, proceeding or other action which results in the entry of an
order for relief or any such adjudication or appointment remains undismissed,
undischarged or unbonded for a period of 30 days after service upon the Company;
or there shall be commenced against the Company, any case, proceeding or other
action seeking issuance of a warrant of attachment, execution, restraint or
similar process against all or any substantial part of its assets which results
in the entry of an order for any such relief which shall not have been vacated,
discharged, or stayed or bonded pending appeal within 10 days from the entry
thereof after service upon the Company;





1







--------------------------------------------------------------------------------

or the Company shall make an assignment for the benefit of creditors; or the
Company shall take any action indicating its consent to, approval of, or
acquiescence in, or in furtherance of, any of the foregoing; or the Company or
any of its subsidiaries shall fail to pay any indebtedness for borrowed money to
any third party when due; then, or any time thereafter during the continuance of
any of such events, the entire unpaid balance of this Note then outstanding,
together with accrued interest thereon, if any, shall be and become immediately
due and payable without notice of demand by Holder.




3.

Investment Intent.  The Holder, by acceptance of this Note, warrants and
represents that it is acquiring this Note for its own account, for investment
and not with a view to, or for resale in connection with, the distribution
thereof.  The Holder has no present intention of reselling or distributing it
after any period of time.  The acquisition of this Note for investment is
consistent with Holder’s financial needs.




4.

Miscellaneous.




(a)

All makers and endorsers now or hereafter becoming parties hereto jointly and
severally waive demand, presentment, notice of non-payment and protest.




(b)

This Note may not be changed or terminated orally, but only with an agreement in
writing, signed by the parties against whom enforcement of any waiver, change,
modification, or discharge is sought with such agreement being effective and
binding only upon attachment hereto.




(c)

This Note and the rights and obligations of the Holder and of the undersigned
shall be governed and construed in accordance with the laws of the State of
Delaware.




(d)

Any action brought by either party against the other concerning this Note shall
be brought only in the state or federal courts of Florida and venue shall be in
the County of Martin or the Southern District of Florida.  The parties to this
Note hereby irrevocably waive any objection to jurisdiction and venue of any
action instituted hereunder and shall not assert any defense based on lack of
jurisdiction or venue or based upon forum non conveniens. 




(e)

In the event that there is any controversy or claim arising out of or relating
to this Note, or to the interpretation, breach or enforcement thereof, and any
action or proceeding is commenced to enforce the provisions of this Note, the
prevailing party shall be entitled to reasonable attorneys’ fees, costs and
expenses (including such fees and costs on appeal).




(f)

Upon any endorsement, assignment, or other transfer of this Note by the Holder
or by operation of law, the term “Holder,” as used herein, shall mean such
endorsee, assignee, or other transferee or successor to the Holder, then
becoming the holder of this Note.  This Note shall inure to the benefit of the
Holder and its successors and assigns and shall be binding upon the undersigned
and their successors and assigns.  




(g)

In the event that any interest paid on this Note is deemed to be in excess of
the then legal maximum rate, then that portion of the interest payment
representing an amount in excess of the then legal maximum rate shall be deemed
a payment of principal and applied against the principal of this Note, and any
surplus thereafter shall immediately be refunded to the Company.








2







--------------------------------------------------------------------------------



(h)

To the extent permitted by law, any reproduction of this Note shall be
admissible in evidence as the original itself in any judicial or administrative
proceeding (whether or not the original is in existence and whether or not such
reproduction was made by Holder or the Company in the regular course of
business) and that, to the extent permitted by law, any enlargement, facsimile
or further reproduction of such reproduction shall likewise be admissible in
evidence.




5.

Modification of Prior Note.  The Prior Note is modified to add as an Event of
Default thereof any failure to pay this Note when due.







[Signature Page Follows]





3







--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Note to be executed as of the
date aforesaid.




 

COMPANY:

 

 

 

Ecosphere Technologies, Inc.,

 

a Delaware corporation

 

 

 

 

 

 

 

 

 

 

By:  

/s/ Dennis McGuire

 

 

Dennis McGuire,

 

 

Chief Executive Officer







 


























4





